DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are not persuasive. Combination of the art does not teach Having substantially same wavelength. 
Just for this purpose First examiner presents several fact, the law argument and then rejection.
The fact is coming from fundamentals of physics that wavelength is directly connected to the frequency by formula λ = v/f where v is velocity and f is frequency.
And hence small difference in frequency will result in small difference in wavelength for the light.
This was a fact.
Now  Law argument is it is unclear what “substantially same” means , what is the scope of the substantially the same.

And lastly art by Lading; Lars et al.	US 6323949 B1 col 12 lines 49-61 explicitly teach However, if the frequency of one of the light beams is shifted slightly with respect to the frequency of the other light beam, the fringe pattern will move across the measurement volume at a rate corresponding to the frequency shift. And hence even smallest shift in frequency which reads on “substantially same wavelength” can make system operable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the term “substantially same” is indefinite.

 

 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lading in view of Zeng US 20120256764 A1.
Regarding claim 1 Lading teaches
one or more illumination sources(103 and 105) configured to emit two or more light beams(113 becomes 114 and 115) from the LIDAR device(fig. 6A) into a three dimensional environment(fig. 6a 116) in a plurality of different directions such that a portion of the three dimensional environment(116) is illuminated by each of the two or more light beams, (fig. 6A) each having a substantially same wavelength (col 12 lines 49-61)
wherein a first of the two or more light beams is emitted from the LIDAR device at a first location(110), and a second of the two or more light beams is emitted from the LIDAR device at a second location(104) that is spatially distinct from the first location;(fig. 6A)
one or more photosensitive detectors(112) configured to detect an amount of light reflected from a location in the three dimensional environment simultaneously illuminated by the two or more light beams(fig. 6A); and
a computing system(60) configured to determine a time of flight of the two or more light beams emitted from the one or more illumination sources and detected by the one or more photosensitive detectors.(col 18 lines 20-61)
Landing explicitly teaches obtaining the distance to an object using triangulation (col 17 lines 8-14)
Landing does not explicitly teach
determine a distance from the LIDAR device to the location in the three dimensional environment simultaneously illuminated by the two or more light beams based on the determined time of flight of the two or more light beams.
wherein the first location and second location are located on a rotating electronics board
Zheng teaches
determine a distance from the LIDAR device to the location in the three dimensional environment simultaneously illuminated by the two or more light beams based on the determined time of flight of the two or more light beams.[0004]
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Landing with teaching by Zheng in order to provide alternative method of distance determination using trilateration as required by the Landing. (also it is important to note that landing calculates the tof and hence distances for each individual beam are basically known from TOF and hence using trilateration can be considered direct and easy way to calculate the distance to the object.) and further modify using teachings by Hall in order to make a lidar system which can measure 3-D point cloud and provide 360 degree field of view.


Claims 2- 5, 9, 10-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landing and Zheng.
Regarding claims 2-5, 10-20 Landing teaches
5. The LIDAR device of Claim 1, wherein the one or more illumination sources comprises:
a light emitting device(10, 140) configured to emit a first amount of light;

a beam splitting element(81, 82 and 142) configured to separate the first beam of light into a second beam(21, 143) of light and a third beam of light(22, 144), 
wherein the second beam of light is emitted from the LIDAR device at a first location, and wherein the third beam of light is emitted from the LIDAR device at a second location that is spatially distinct from the first location(fig. 1B 81 and 82 are not located at the same place, fig. 6B 145 146), 
overlapping beams at the focus (fig. 6B 149) and not overlapping before the focus (147 and 148)
detecting an amount of light(151) reflected from a location in the three dimensional environment simultaneously illuminated by the two or more light beams(fig. 6B); and
determining a time of flight of the two or more light beams emitted from the LIDAR device and detected by one or more photosensitive detectors of the LIDAR device. .(col 18 lines 20-61)
a computing system configured to determine a time of flight of the second and third beams of light emitted from the one or more light emitting devices and detected by the one or more photosensitive detectors. .(col 18 lines 20-61)

but does not explicitly teach
wherein portions of the three dimensional environment illuminated by the second beam of light and the third beam of light substantially overlap at a distance of at least five meters from the LIDAR device and no portions of the second beam of light and the third beam of light overlap at any distance less than five meters from the LIDAR device.

Although Landing deos not explicitly teach
wherein portions of the three dimensional environment illuminated by the second beam of light and the third beam of light substantially overlap at a distance of at least five meters from the LIDAR device and no portions of the second beam of light and the third beam of light overlap at any distance less than five meters from the LIDAR device.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Landing to overlap the beams at the 5 meters ad not overlap before in case if the measurement volume is located at around 5 meter object distance in order to perform required measurements. 


3, 12 , 18 The LIDAR device of Claim 2, wherein the first(107) and second locations(106) are located on a surface of an optical element(102).(fig. 6A)

4, 13, 19 The LIDAR device of Claim 2, wherein the first location is located on a surface of a first optical element(106) and the second location is located on a surface of a second optical element(107). (Fig. 6A)


6, 17 wherein a first of the one or more illumination sources emits a first of the two or more light beams from the LIDAR device at a first location, and a second of the one or more illumination sources emits a second of the two or more light beams from the LIDAR device at a second location, wherein the first and second locations are spatially distinct.(fig. 6A)

7. 14  wherein each of the one or more illumination sources is laser(203 laser) based.

8, 15 wherein each of the one or more illumination sources includes a light emitting diode.(col 10 lines 8-12)

Although Landing does not explicitly teach
9. The LIDAR device of Claim 1, wherein each of the one or more illumination sources emit pulses of illumination light.
Landing explicitly teach that the received spectrum is pulses and hence it would be obvious to use pulses of the emitted light in order to obtain the received pulses as if the light is continuous source the received light is not inherently pulsed and that will complicate the calculation of the time of flight. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645